Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 1 of 7 PagelD 1226

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CASE NO.: 8:20-cv-00394-WFJ-SPF
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
ve

KINETIC INVESTMENT GROUP, LLC and
MICHAEL SCOTT WILLIAMS,

Defendants, and

KINETIC FUNDS I, LLC,

KCL SERVICES, LLC d/b/a LENDACY,

SCIPIO, LLC,

LF42, LLC,

EL MORRO FINANCIAL GROUP, LLC, and

KIH, INC. f/k/a KINETIC INTERNATIONAL, LLC,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Relief Defendants. )
)

 

ORDER GRANTING PLAINTIFF SECURITIES AND EXCHANGE
COMMISSION’S EMERGENCY MOTION FOR ASSET
FREEZE AND OTHER RELIEF

This cause came for hearing before the Court on March 6, 2020, upon Plaintiff
Securities and Exchange Commission’s Emergency Motion for Asset Freeze and Other Relief,
which seeks the following orders:

1, an Order Freezing the Assets of Kinetic Investment Group, LLC and Michael
Scott Williams (“Williams”) (collectively, “Defendants”) and Kinetic Funds I, LLC, KCL
Services, LLC d/b/a Lendacy, Scipio, LLC, LF42, LLC, El Morro Financial Group, LLC, and

KIH, Inc. f/k/a Kinetic International, LLC (collectively, “Relief Defendants”);
Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 2 of 7 PagelD 1227

2. an Order Requiring a Sworn Accounting;

3. an Order Prohibiting the Destruction of Records; and

4, an Order Expediting Discovery.

The Court has considered all of the papers submitted in support of and in opposition to
this Motion, and the arguments of the parties. The Court finds the Commission has made a
sufficient and proper showing in support of the relief granted herein by presenting a prima
facie case showing a reasonable approximation of the likely disgorgement award against the
Defendants and Relief Defendants, which exceeds the amount of assets to be frozen.
Accordingly, the Court finds good cause to believe that, unless it imposes an asset freeze,
Defendants and Relief Defendants could dissipate, conceal or transfer from the jurisdiction of
this Court assets that are likely subject to an Order of Disgorgement. The Court therefore

orders as follows:

I.
ORDER FREEZING ASSETS
IT IS ORDERED that:
A. Defendants and Relief Defendants, their directors, officers, agents, servants,

employees, attorneys, depositories, banks, insurance companies, and those persons in active
concert or participation with any one or more of them, and each of them, who receive notice
of this order by personal service, mail, facsimile transmission or otherwise, be and hereby are,
restrained from, directly or indirectly, transferring, setting off, receiving, changing, selling,
pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or

property, including but not limited to cash, free credit balances, fully paid for securities, and/or
Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 3 of 7 PagelD 1228

property pledged or hypothecated as collateral for loans, or charging upon or drawing from
any lines of credit, owned by, controlled by, or in the possession of Defendants and Relief
Defendants.

B. Any financial or brokerage institution or other person or entity holding any such
funds or other assets, in the name, for the benefit or under the control of Defendants or Relief
Defendants, directly or indirectly, held jointly or singly, and wherever located, and which
receives actual notice of this order by personal service, facsimile, or otherwise, shall hold and
retain within its control and prohibit the withdrawal, removal, transfer, disposition, pledge,
encumbrance, assignment, set off, sale, liquidation, dissipation, concealment, or other disposal
of any such funds or other assets, including, but not limited to, the following presently known

accounts:

1. Kinetic Investment Group, LLC
BMO Harris Bank, N.A.

Account No. XXXXXX6794

2. Michael 8 Williams
Interactive Broker LLC
Account No. XXXX1027

3. Kinetic Funds I, LLC
BMO Harris Bank, N.A.
Account No. XXKXXX4255

 

4, Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX8796

 

5. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX2008

 
Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 4 of 7 PageID 1229

6. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX2028

 

7. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No, XXXX2031

 

8. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4161

 

9, Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4162

 

10. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4165

 

11. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4166

 

12. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4167

 

13. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4170

 

14. Kinetic Funds, I, LLC
Interactive Broker LLC
Account No. XXXX4172

 

15. KCL Services, LLC
BMO Harris Bank, N.A.
Account No. XXXXXX8676

 

16. KCL Services, LLC
BMO Harris Bank, N.A.
Account No. XXXXXX1081

 
Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 5 of 7 PagelD 1230

17.

18.

19,

20.

21.

22.

23,

LF42, LLC
BMO Harris Bank, N.A.
Account No. XXXXXKX4247

Obsidian Technologies, LLC (as to funds owed to Williams)
BMO Harris Bank, N.A.

Account No. XXXXXX1601

Obsidian Technologies, LLC (as to funds owed to Williams)
BMO Harris Bank, N.A.

Account No. XXXXXX4271

 

Kinetic Partners LLC (as to funds owed to Williams)
BMO Harris Bank, N.A.

Account No. XXXXXX8684

Kinetic Securities Trading LLC (as to funds owed to Williams)
BMO Harris Bank, N.A.
Account No. XXXXXX3801

Kinetic Financial Advisors LLC f/k/a Kinetic Strategic Group LLC (as to funds

owed to Williams
BMO Harris Bank, N.A.

Account No. XXXKXX4298

Kinetic Strategic Group LLC (as to funds owed to Williams)

Interactive Broker LLC
Account No. XXXX6662

II.

SWORN ACCOUNTING

IT IS FURTHER ORDERED that within fifteen (15) days of the issuance of this

Order, Defendants and Relief Defendants each shall:

A.

Make a sworn accounting to this Court and the Commission of all assets, funds,

or other properties held by Defendants or Relief Defendants, jointly or individually, or for its
Case 8:20-cv-00394-WFJ-SPF Document 33 Filed 03/06/20 Page 6 of 7 PageID 1231

direct or indirect beneficial interest, or over which it maintains control, wherever situated,
Stating the location, value, and disposition of each such asset, fund, and other property; and

B. Provide to the Court and the Commission a sworn identification of all accounts
(including, but not limited to, bank accounts, savings accounts, securities accounts and deposits
of any kind) in which Defendants or Relief Defendants (whether solely or jointly), directly or
indirectly (including through a corporation, partnership, relative, friend or nominee), either has
an interest or over which it has the power or right to exercise control.

Il.
RECORDS PRESERVATION

IT IS FURTHER ORDERED that Defendants and Relief Defendants, any of their
directors, officers, agents, servants, employees, attorneys, depositories, banks, and those
persons in active concert or participation with any one or more of them, and each of them, be
and they hereby are restrained and enjoined from, directly or indirectly, destroying, mutilating,
concealing, altering, disposing of, or otherwise rendering illegible in any manner, any of the
books, records, documents, correspondence, brochures, manuals, papers, ledgers, accounts,
statements, obligations, files and other property of or pertaining to any of the Defendants or
Relief Defendants, wherever located and in whatever form, electronic or otherwise, until further
Order of this Court.

IV.
RETENTION OF JURISDICTION
IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this matter,

Defendants, and Relief Defendants in order to implement and carry out the terms of all Orders
Case 8:20-cv-00394-WFJ-SPF Document 33 Fil

ed 03/06/20 Page 7 of 7 PagelD 1232

and Decrees that may be entered and/or to entertain any suitable application or motion for

additional relief within the jurisdiction of this Court, and will order other relief that this Court

deems appropriate under the circumstances.

The Court does not order expedited discovery, except as expressly noted here or in the

Order establishing the receivership

DONE AND ORDERED this 6th day of March, 2020, in Tampa, Florida,

al

   

 

AM F. JUNG

UNITED STATES DISTRICT JUDGE

Copies to: Counsel of record
